Citation Nr: 0421099	
Decision Date: 08/02/04    Archive Date: 08/09/04

DOCKET NO.  02-01 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and grandson



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from July 1942 to April 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Huntington, 
West Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appellant testified at a video teleconference (VTC) in 
September 2002 before the undersigned Veterans Law Judge, who 
is designated by the Chairman of the Board to conduct 
hearings pursuant to 38 U.S.C.A. § 7102 (West 2002).  A 
transcript of the hearing testimony is associated with the 
claims file.

During the initial review of this case, in December 2002, the 
Board, under regulations then in effect, see 38 C.F.R. 
§ 19.9(a) (2002), ordered additional development of the case.  
In May 2003, however, the U.S. Court of Appeals For The 
Federal Circuit decided Disabled American Veterans, et al v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(DAV), which held that, in the absence of a waiver, the Board 
may not develop and consider evidence not first considered by 
the RO.  In compliance with DAV, the Board remanded the case 
to the RO in July 2003 for the additional development.  The 
RO completed the additional development to the extent deemed 
possible and returned the case to the Board for further 
appellate review.  The appellant's representative submitted 
additional comments on her behalf in July 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required on her part.


REMAND

Regrettably, this case still is not fully developed for 
appellate review and again must be remanded.  Among the items 
directed in the July 2003 remand was for the RO to obtain the 
records of the veteran's terminal hospitalization from St. 
Mary's Hospital, Huntington, West Virginia.  The Board notes 
that, in the RO letter to the appellant, dated in October 
2003, which provided her the notice required by the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5103(a) 
(West 2002), the appellant was asked to complete and return a 
VA Form 21-4142 with St. Mary's address to authorize VA to 
obtain the records on her behalf.  Parenthetically, the 
January 2004 supplemental statement of the case (SSOC) 
reflects the date of the "duty to assist" letter as January 
7, 2003, but the only duty to assist letter noted by the 
Board in the case file is dated October 24, 2003.  The Board 
notes no records from St. Mary's Hospital for December 1999, 
the month of the veteran's demise.  Further, the Board notes 
no record to the effect that the appellant failed to return 
the completed VA Form 21-4142 as requested or otherwise 
responded or failed to respond to the October 2003 letter.  
The SSOC is silent on the matter.

A December 1966 rating decision granted the veteran service 
connection for a duodenal ulcer, with an evaluation of 40 
percent disabling.  A May 1972 rating decision reduced the 
evaluation to 20 percent and listed the veteran's disorder as 
gastrectomy syndrome.  An April 1997 rating decision 
continued the 20 percent evaluation.  The veteran also was 
service connected for a ventral hernia status post-operative.

The certificate of death lists cardiac arrhythmia as the 
immediate cause of death and coronary artery disease (CAD) as 
a condition which led to the immediate cause.   In support of 
her claim, the appellant has submitted statements from 
P.S.W., MD, and L.A.C., MD.

In a letter dated in February 2003, Dr. W relates that he 
reviewed the veteran's cardiology chart and noted the veteran 
to have iron deficiency anemia which dated back to October 
1997.  Dr. W opined that the veteran's ongoing anemia was a 
strong contributor to his CAD, and that his chronic iron 
deficiency anemia may have contributed to the veteran's CAD, 
for which he was treated for many years.  In a statement 
received by the RO in May 2002, Dr. C opines that the 
veteran's long-time ulcerative disease, with chronic anemia, 
could be a contributing factor to the veteran's ultimate 
myocardial infarction, among many other factors.

The appellant and her grandson testified at the VTC to their 
firm belief that residuals of the veteran's stomach ulcer 
included frequent bleeding, which accounted for his anemia.  
The grandson related that, while in the emergency room with 
the veteran, he witnessed the veteran pass a substantial 
amount of blood into a bed pan, and that the veteran died 
before diagnostic tests could be performed.  The Board notes 
a March 1968 treatment note, which pre-dated the veteran's 
ulcer surgery, where he denied having had any tarry stools 
but did report bright red blood with his stools as a result 
of his hemorrhoids.

The RO did not obtain a VA medical opinion prior to returning 
the case to the Board.  The Board finds that a thorough 
medical review of the case file will be helpful in reviewing 
this appeal, especially if the terminal records from St. 
Mary's Hospital can be obtained.

Accordingly, the case is REMANDED for the following:

1.  The RO should again request the 
appellant to provide the necessary 
release to obtain the December 1999 
emergency room final treatment records 
for the veteran from St. Mary's Hospital 
of Huntington, West Virginia.  The 
potential importance of these records 
cannot be understated, especially if they 
confirm the bleeding herein referred to.  
Should the appellant not provide the 
necessary release, that fact should be 
documented in the case file.  Any records 
obtained should be associated with the 
case file.

2.  After the above is complete, and 
whether records are obtained or not, the 
RO shall arrange for a comprehensive 
medical review of the case file by an 
appropriate VA medical specialist or 
specialists.  

(A).  Request the reviewer(s) to render 
an opinion as to whether it is as least 
as likely as not (probability of at least 
50 percent) that the veteran's iron 
deficiency anemia was causally related to 
any of the veteran's service-connected 
disorders, to include post-gastrectomy 
syndrome and ventral hernia status post-
operative, due to bleeding or other 
etiology.  If there is other etiology for 
the anemia, that too should be set forth.  

(B)  If the anemia is more likely due to 
the service connected disorder, it is 
requested that the examiner(s) also 
render an opinion as to whether it is as 
least as likely as not (probability of at 
least 50 percent) that any of the 
veteran's service connected disorders 
contributed to the veteran's death, that 
is, that a service connected disorder 
contributed substantially or materially; 
that a service connected disorder 
combined to cause death; that it aided or 
lent assistance to the production of 
death.  Request that the examiner(s) 
specifically comment on the opinions of 
Dr. W and Dr. C.  Request the examiner(s) 
to fully explain the reason(s) and bases 
for any opinion rendered.  If the 
examiner(s) is unable to render an 
opinion on a basis other than conjecture 
or speculation, that fact should be 
stated for the record.

After all of the above is completed, the RO shall review all 
of the evidence obtained since the SSOC in light of all the 
other evidence of record.  To the extent that the benefit 
sought on appeal remains denied, issue the appellant a SSOC 
and, if all is in order, return the case to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



